                                            Case 3:15-cv-02004-JSC Document 315 Filed 09/11/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        CURTIS JOHNSON, et al.,                         Case No. 15-cv-02004-JSC
                                                         Plaintiffs,
                                   8
                                                                                            ORDER RE: MOTION FOR LEAVE TO
                                                  v.                                        WITHDRAW AS COUNSEL FOR
                                   9
                                                                                            DEFENDANTS
                                  10        SERENITY TRANSPORTATION, INC., et
                                            al.,                                            Re: Dkt. No. 313
                                  11                     Defendants.
                                  12
Northern District of California
 United States District Court




                                  13            Before the Court is an unopposed motion for leave to withdraw as counsel. (Dkt. No.

                                  14   313.) Schauman & Hubins, P.C., Defendants’ counsel of record, contends withdrawal is

                                  15   appropriate because Defendants have not paid Schauman & Hubins for its past legal services in

                                  16   connection with this case, and are therefore in breach of the parties’ contract regarding payment of

                                  17   attorneys’ fees. Schauman & Hubins has given notice to Defendants and all other parties

                                  18   appearing in this action regarding this motion as required by Civil Local Rule 11-5(a). (Dkt. No.

                                  19   313-1 ¶¶ 9, 12-13.) After careful consideration, the Court concludes that oral argument is not

                                  20   necessary, see N.D. Cal. Civ. L.R. 7-1(b), and VACATES the September 24, 2020 hearing.

                                  21   I.       Legal Standard

                                  22            The standards of professional conduct required of members of the State Bar of California

                                  23   govern the withdrawal of counsel. N.D. Cal. Civ. L.R. 11-4(a)(1). California Rule of Professional

                                  24   Conduct 1.16(b)(5) permits counsel to withdraw from representing a client when the client

                                  25   breaches a material term of an agreement relating to the representation “and the lawyer has given

                                  26   the client a reasonable warning after the breach that the lawyer will withdraw unless the client

                                  27   fulfills the agreement[.]” Before withdrawal is permissible, counsel must comply with California

                                  28   Rule of Professional Conduct 1.16(d), providing that counsel shall not withdraw “until the lawyer
                                             Case 3:15-cv-02004-JSC Document 315 Filed 09/11/20 Page 2 of 3




                                   1   has taken reasonable steps to avoid reasonably foreseeable prejudice to the rights of the client,

                                   2   such as giving the client sufficient notice to permit the client to retain other counsel[.]” Counsel

                                   3   must also comply with Rule 1.16(e), further requiring that upon termination counsel “shall release

                                   4   to the client, at the request of the client, all client materials and property.” “Courts consider

                                   5   several factors when considering a motion for withdrawal, including: (1) the reasons counsel seeks

                                   6   to withdraw; (2) the possible prejudice that withdrawal may cause to other litigants; (3) the harm

                                   7   that withdrawal might cause to the administration of justice; and (4) the extent to which

                                   8   withdrawal will delay resolution of the case.” Heifetz v. Nilkanth, No. 18-CV-04623-TSH, 2019

                                   9   WL 3457793, at *1 (N.D. Cal. July 31, 2019) (internal quotations and citation omitted).

                                  10   II.      Discussion

                                  11            The Court finds good cause exists for counsel’s withdrawal. Defendants have had over

                                  12   one year to cure their breach and pay counsel’s outstanding legal fees but have not. “Failure to
Northern District of California
 United States District Court




                                  13   pay attorney's fees provides a sufficient basis on which to grant a request to withdraw.” Heifetz,

                                  14   2019 WL 3457793, at *2 (citation omitted). As for potential prejudice to other litigants,

                                  15   Schauman & Hubins provided notice to all parties appearing and Defendants of the intention to

                                  16   file this motion—in fact, Defendants have been notified several times since June 2019 that counsel

                                  17   would file a motion to withdraw unless the outstanding fees were paid. (Dkt. No. 313-1 ¶ 3.)

                                  18   There are no upcoming deadlines in this action other than a case management hearing. Counsel

                                  19   has made Defendants’ file available for pick-up, and even scheduled a time for Defendant David

                                  20   Friedel to collect it. (Dkt. No. 313-1 ¶ 6.) Therefore, the Court finds that withdrawal will neither

                                  21   impede the administration of justice nor delay resolution of this case, and that counsel has

                                  22   complied with all relevant California Rules of Professional Conduct.

                                  23            Civil Local Rule 11-5(b) states that when withdrawal by an attorney from an action is “not

                                  24   accompanied by simultaneous appearance of substitute counsel or agreement of the party to appear

                                  25   pro se, leave to withdraw may be subject to the condition that papers may continue to be served on

                                  26   counsel for forwarding purposes, unless and until the client appears by other counsel or pro se.”

                                  27   Further, it “is a longstanding rule that [c]orporations and other unincorporated associations must

                                  28   appear in court through an attorney.” D-Beam Ltd. P'ship v. Roller Derby Skates, Inc., 366 F.3d
                                                                                          2
                                          Case 3:15-cv-02004-JSC Document 315 Filed 09/11/20 Page 3 of 3




                                   1   972, 973–74 (9th Cir. 2004) (citations omitted). Because the motion was not accompanied by the

                                   2   simultaneous appearance of substitute counsel for either defendant or Defendant Friedel’s

                                   3   agreement to appear pro se, Schauman & Hubins shall continue to be served for forwarding

                                   4   purposes unless and until Defendant Serenity appears by other counsel and Defendant Friedel

                                   5   appears by other counsel or pro se. When Civil Local Rule 11-5(b)’s “condition is imposed,

                                   6   counsel must notify the party of this condition.” N.D. Cal. Civ. L.R. 11-5(b). Therefore, counsel

                                   7   must additionally notify Defendants that papers will continue to be served on counsel for

                                   8   forwarding purposes. “Any filed consent by the party to counsel’s withdrawal under these

                                   9   circumstances must include acknowledgment of this condition.” Id.

                                  10          Accordingly, the motion to withdraw as counsel is GRANTED subject to the conditions

                                  11   imposed by Civil Local Rule 11-5(b).

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: September 11, 2020

                                  14

                                  15
                                                                                                   JACQUELINE SCOTT CORLEY
                                  16                                                               United States Magistrate Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       3
